11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Robert Perry Hunsaker and                    * From the 29th District Court
Jeanie Nell Hunsaker,                          of Palo Pinto County,
                                               Trial Court No. C48479.

Vs. No. 11-19-00248-CV                       * October 22, 2020

Sherry Richardson,                           * Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.;
                                               Wright, S.C.J., sitting by assignment;
                                               and Trotter, sitting by assignment)
                                               (Stretcher, J., and Willson, J.,
                                               not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s summary judgment in favor of Sherry Richardson and
remand this cause to the trial court for further proceedings. The costs incurred by
reason of this appeal are taxed against Sherry Richardson.